Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the specification filed on 06/02/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 16-18, 20-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et al (U. S. Patent Application: 2017/0373284, here after 284), further in view of Andreas Gonser et al (2018/0375089, here after 089), and Osamu Shimamura et al( U. S. Patent Application: 2008/0118826, here after 826).
Claims 1, and 21 are rejected. 284 teaches liquid composition for an electrode composite material, comprising:
an active material, a dispersion medium(solvent); and a binder, and discharging the dispersion with inkjet printer(liquid discharge head)[0128, 0112]. 248 doesn't teach the binder is polymerizable compound. 089 teaches forming an electrode wherein the slurry comprising active material and binder is polymerizable component [abstract] to improve adhesion to anode active material particles [0032], and teaches the polymerizable compound comprising polymerization initiator wherein the polymerization 
Claim 3 is rejected as 284 teaches active material is capable of being reversibly intercalated or deintercalated with an alkali metal ion( this is what happened during change and discharge of battery) [0188, 0196].
Claim 4 is rejected as 284 teaches a proportion of the active material in the composition is 20% by mass or more [0122].
Claim 5 is rejected as 284 teaches applying ink with ink jet printer, therefore the active material must have a maximum particle diameter smaller than a nozzle diameter of the liquid discharge head, so the nozzle does not clogged.

Claims 8-9 are rejected as 284, and 089 teach the limitation of claim 1 and 284 teaches forming electrode for lithium battery by applying composition to a collector [abstract, 0011, 0039].
Claim 16 is rejected as 284 teaches dispersion medium is dimethylacetamide[0115].
Claim 17 is rejected as 284 teaches active material comprising lithium and cobalt oxides [0112].
Claim 18 is rejected as 284 teaches active material comprising graphite [0112].
Claim 20 is rejected as 284 teaches monomer of polymerizable compound consist of an acrylate, methacrylate [0051].
Claim 23 is rejected for the same reason claim 1 is rejected. Gosner teaches the polymerization initiator is azobisisobutyronitrile [0043, 0044].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et al (U. S. Patent Application: 2017/0373284, hereafter 284), Andreas Gonser et al (2018/0375089, hereafter 089), Osamu Shimamura et al (U. S. Patent Application: 2008/0118826, here after 826), further in view of Junpei MoMo et al (U. S. Patent Application: 2013/00224562, here after 562).
Claim 6 is rejected. 284 does not teach the active material has mode diameter of less than 3 urn. 562 teaches making electrode active material slurry for making electrode when active material particle size of 20 nm to 100 nm [0109, 0101]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention .
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et aI (U. S. Patent Application: 2017/0373284, hereafter 284), Andreas Gonser et a I (2018/0375089, here after 089), Osamu Shimamura et al (U. S. Patent Application: 2008/0118826, here after 826), further in view of Masahiro Masuzawa et al (WO 2018/164076, hereafter 076).
Claim 10 is rejected. 284, 089, and 826 teach the limitation of claim 1, but does not each the polymerizable compound is and ester obtained by epoxidizing a double bond or a terpene. 076 teaches a method of making an electrode composition for ink jet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches ester obtained by epoxidizing a double bond of a terpene comprising an unsaturated bond, to obtain an epoxide; and adducting acrylic acid and/or methacrylic acid to the epoxide[0032]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, and 826 teach where the monomer(acrylate/methacrylate) is obtained by 076 method, because 076 teaches suitable method of making monomer for electrodecomposition.
Claim 11 is rejected as 076 teaches wherein the terpene comprises myrcene, carene, ocimene, pinene, limonene, camphene, terpinolene, tricyclene, terpinene, 
Claim 12 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound comprises an ester of a terpene-derived alcohol with acrylic acid and/or methacrylicacid. 076 teaches a method of making an electrode
composition for inkjet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches polymerization compound is an ester of a terpene-derived alcohol with acrylic acid and/or methacrylic acid as acrylate/methacrylate polymerization compound (monomer) [0032]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, and 826 teach where the monomer(polymerization composition) is ester of a terpene-derived alcohol with acrylic acid and/or methacrylic acid, because 076 teaches suitable monomer(polymerization composition) for electrode composition.
Claim 13 is rejected as 076 teaches the terpene-derived alcohol comprises citronellol, pinocampheol, geraniol, fenchyl alcohol, nerol, borneol, linalool, menthol, terpineol, thujyl alcohol, citronellal, ionone, irone, cinerol, citral, pinol, cyclocitral, carvomenthone, ascaridole, safranal, piperitol, menthene monool, dihydrocarvone, carveol, sclareol, manool, hinokiol, ferruginol, totarol, sugiol, farnesol, patchouli alcohol, neroiidol, carotol, cadinol, lanceol, eudesmol, and/or phytol[0032].
Claim 14 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound comprises citronellic acid, hinokiic acid, and santalic acid. 076 teaches a method of making an electrode composition for inkjet printing 
Claim 15 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound polymerizable compound comprises an acrylate and/or methacrylate comprising a side chains comprising athujone, dageion, camphor. 076 teaches a method of making an electrode composition for ink jet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches polymerization compound comprising polymerizable compound comprises an acrylate and/or methacrylate comprising aside chain comprising athujone, dageton, camphor [0032]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, and 826 teach where the monomer (polymerization compound) polymerizable compound comprises an acrylate and/or methacrylate comprising aside chain comprising athujone, calone, dageton, camphor, because 076 teaches suitable monomer (polymerization composition) for electrode composition.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/02/21, with respect to 35 U.S.C112 first paragraph rejection have been fully considered and are persuasive.  The 35 U.S.C112 first paragraph of claim 20 has been withdrawn. 
Applicant's arguments filed 06/02/21have been fully considered but they are not persuasive. The applicant argument regarding paragraph 0031 of Gonser is not persuasive, Gonser teaches polymerization of monomer is initiated by at least one polymerization initiator or at least one silane compound, and paragraph 0015-0016 of Gonser teaches the polymerization initiator and paragraph 0044 teaches azobisisobutyronitrile as polymerization initiator. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.